                     Case 4:19-cv-01039 Document 23 Filed on 07/23/19 in TXSD Page 1 of 1
                                           IN THE UNITED STATES DISTRICT COURT                                          United States District Court
                                           FOR THE SOUTHERN DISTRICT OF TEXAS                                             Southern District of Texas
                                                     HOUSTON DIVISION                                                        ENTERED
STEPHANIE LARUE,                                                         §                                                    July 23, 2019
             Plaintiff,                                                  §                                                David J. Bradley, Clerk
                                                                         §
v.                                                                       §                      CIVIL ACTION H-19-cv-1039
                                                                         §
COLLATERAL RECOVERY TEAM, LLC, et al.,                                   §
             Defendant.                                                  §

                                                     RULE 16 SCHEDULING ORDER

Anticipated Length of Trial:   3    days                 Jury:    X          Non-Jury:

The disposition of this case will be controlled by the following schedule:

1. August 23, 2019          NEW PARTIES shall be joined by this date. The attorney causing such joinder must provide copies of this ORDER
                            to the new parties.

2. August 23, 2019          AMENDMENTS to pleadings by Plaintiff or Counter-Plaintiff shall be made by this date. Absent parties’ agreement
                            or court approval, answers may not be amended more than 20 days after this date. Answers to amended claims and
                            counterclaims are due 20 days after amended claims or counterclaims are filed. Any amendments after this date must
                            be accompanied by a motion.

3. September 21, 2019       EXPERT WITNESSES FOR PLAINTIFF/COUNTER-PLAINTIFF shall be identified by a report listing the
                            qualifications of each expert, each opinion the expert will present, and the basis for each opinion.

4. October 18, 2019         EXPERT WITNESSES FOR DEFENDANT/COUNTER-DEFENDANT shall be identified by a report listing the
                            qualifications of each expert, each opinion the expert will present, and the basis for each opinion.

5. Nocember 15, 2019        DISCOVERY must be completed by this date. Written discovery requests are not timely if they are filed so close to
                            this deadline that the recipient would not be required under Federal Rules of Civil Procedure to respond until after the
                            deadline.

6. November 20, 2020        MEDIATION/ADR with parties appearing in person or by a principal, and insurance companies that must be involved
                            in settlement appearing by a representative with authority to settle, to be completed by this date or the parties shall file
                            a report stating why Mediation/ADR is not appropriate.

7. December 20, 2019        DISPOSITIVE MOTIONS and ALL OTHER PRETRIAL MOTIONS (including Daubert/Kumho motions, but not
                            including other motions in limine) will be filed by this date.

8. April 10, 2020           JOINT PRETRIAL ORDER shall be filed on or before this date. Plaintiff is responsible for timely filing the complete
                            Joint Pretrial Order in the form set forth in the published Court Procedures.

9. April 17, 2020           OBJECTIONS to exhibits and/or witnesses shall be filed on or before this date.

10. April 24, 2020          DOCKET CALL is held in Courtroom 9D starting at 10:00 a.m. on this date. Absent parties’ agreement or court
                            approval, no documents filed within five (5) days before the Docket Call will be considered at Docket Call.

All communications concerning the case shall be directed in writing to Rhonda Moore-Konieczny, Case Manager for United States District Judge
Gray H. Miller, P.O. Box 61010, Houston, Texas 77208, or cm4141@txs.uscourts.gov.




Signed: July 23, 2019
                                                                                            Gray H. Miller
                                                                                      United States District Judge
